The appeal in this case brings up for review a decree advised by one of the vice-chancellors confirming the report of one of the special masters, and overruling the exceptions thereto.
There is no merit in any of the points raised on the appeal, and they do not deserve further statement or discussion. The court of chancery is a court of record in which orders and decrees from the earliest times have been entered by the chancellor, over his own signature where he has heard the matter, or upon the signed advice of vice-chancellors or masters appointed, as provided, by law. The appellants can predicate nothing upon alleged action not so evidenced. The bench and bar so thoroughly understood this fundamental proposition that it would be useless to say more.
The decree below is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, BODINE, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, KERNEY, JJ. 14.
 For reversal — None. *Page 24